Citation Nr: 0410756	
Decision Date: 04/26/04    Archive Date: 05/06/04	

DOCKET NO.  02-12 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for postoperative residuals of 
a right inguinal hernia, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from October 1996 to 
October 2000.  

The current appeal arose from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The RO denied entitlement to an increased 
(compensable) evaluation for postoperative right inguinal hernia.

In August 2002 the RO granted entitlement to an increased 
(compensable() evaluation of 10 percent for postoperative right 
inguinal hernia effective July 22, 2002.

In September 2002 the RO granted entitlement to an effective date, 
for a grant of an increased (compensable) evaluation of 10 percent 
for postoperative right inguinal hernia retroactive to February 
15, 2002, date of claim for an increased (compensable) evaluation.

In a statement dated in January 2003, the veteran's representative 
indicated that a compensable evaluation should have been granted 
for the disability at issue when service connection was first 
granted by the RO for that disability by rating decision dated in 
November 2000.  It appears that the veteran's representative is 
contending that the original rating rendered by the RO contained 
clear and unmistakable error.  That issue has not been developed 
or certified for appeal.  See 38 U.S.C.A. § 7105; nor is it 
"inextricably intertwined" with the issue on appeal.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, it is 
referred to the RO for all action deemed necessary.

The representatives at the RO and the Board have included as non 
appeal a claim of entitlement to an effective date, prior to 
February 15, 2002, for a grant on entitlement to an increased 
(compensable) evaluation for postoperative right inguinal hernia.  

As this matter has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to the 
RO for initial consideration and appropriate consideration.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).



As to the issue of entitlement to a separate evaluation for 
residual scarring associated with postoperative residuals of a 
right inguinal hernia, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the issue on appeal has been obtained.  

2.  Postoperative residuals of right inguinal hernia repair result 
in pain during certain movements of the groin muscles, but 
otherwise do not result in true hernia protrusion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
postoperative residuals of right inguinal hernia repair have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.114, Diagnostic Code (DC) 7338 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duties to Notify & to Assist

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  


Among other things, this law eliminates the concept of a well-
grounded claim, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well grounded.  
The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103 (West 2002)).  

The Act also requires the Secretary to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A § 5103A (West 2002)).  

However, nothing in section 5103A precludes VA from providing such 
assistance as the Secretary considers appropriate.  38 U.S.C.A. § 
5103(g) (West 2002).  Accordingly, the Secretary determined that 
some limited assistance was warranted to claimants attempting to 
reopen claims.  

In particular, the Secretary determined that VA should request any 
existing records 
from Federal agencies or non-Federal agency sources, if reasonably 
identified by the claimant, in order to assist the claimant in 
reopening his or her claim.  66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002)).  These new regulations, which in pertinent part 
are effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not provide any 
rights other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit (CAFC) 
recently held that only section 4 of the VCAA (which eliminated 
the well-grounded claim requirement) is retroactively applicable 
to decisions of the Board entered before the enactment date of the 
VCAA, and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively applicable to 
pre-VCAA decisions of the Board.  

However, although the CAFC appears to have reasoned that the VCAA 
may not retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding that 
question at this time.  See Bernklau v. Principi, 291 F. 3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 
2002); see also Holliday v. Principi, 14 Vet. App. 280 (2001); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears to 
hold that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as of 
that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the Department, 
and regulations of 
the Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its enactment.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law under 
the circumstances of this case.   

The CAVC decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  

In the instant case, the RO furnished the veteran with a letter 
dated in March 2002 that notified him of detailed information 
about the new rights provided under the VCAA.  This was well in 
advance of the RO's ultimate decision in this case.  

That correspondence described the evidence needed to substantiate 
the claim, and specifically identified what evidence was needed 
from the veteran versus what evidence VA would attempt to procure.

In the June and August 2002 rating decisions, the August 2002 
statement of the case, as well as a supplemental statement of the 
case later that month, the RO informed the veteran of the evidence 
used in conjunction with his claim, the pertinent laws and 
regulations, the adjudicative action taken, and the reasons and 
bases for the decision.  The record indicates that all relevant 
facts have been properly developed, and that all evidence 
necessary for an equitable disposition of the issue on appeal has 
been obtained.  As such, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is needed.  

Additionally, the RO afforded the veteran a contemporaneous, 
comprehensive examination of the disability at issue.  Additional 
treatment reports were obtained and associated with the claims 
file.  The veteran has not indicated that there is additional 
evidence pertinent to his claim.

Moreover, as the record is complete, the obligation under the VCAA 
for VA to advise a claimant as to the division of responsibilities 
between VA and the claimant in obtaining evidence is satisfied.  

Finally, in view of the relatively narrow questions of the law and 
fact on which this matter turns, the Board concludes that there is 
no reasonable possibility that any further development could 
substantiate the claim.  Accordingly, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The decision in Pelegrini held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  

This new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  As noted above, the veteran 
was afforded numerous opportunities to submit additional evidence.  

It appears to the Board that the claimant has indeed been notified 
that he should provide or identify any and all evidence relevant 
to the claim.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, the Board concludes that any 
error in not providing a single notice to the appellant covering 
all content requirements is harmless error. 

The Board finds that VA has done everything reasonably possible to 
assist the claimant.  Adjudication of the claim may proceed, 
consistent with the VCAA.  The record demonstrates that remand for 
further action in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claims on the merits.  


Increased Evaluation

The veteran contends that his service-connected postoperative 
residuals of right inguinal hernia surgery are more severe than 
currently evaluated.  He cites pain, along with a limited ability 
to exercise, in support thereof.  

Disability evaluations are based upon a comparison of clinical 
findings with the applicable schedular criteria.  See 38 U.S.C.A. 
§ 1155.  Moreover, when evaluating a given disability, its entire 
history must be taken into consideration.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  

However, current clinical findings are of paramount importance.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Finally, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  

In evaluating the veteran's service-connected postoperative 
residuals of a right inguinal hernia, the provisions of 38 C.F.R. 
§ 4.114, DC 7338 are for application.  
Therein, a postoperative recurring, readily reducible hernia 
protrusion that is well supported by truss or belt shall be 
evaluated as 10 percent disabling.  To warrant a higher (30 
percent) evaluation, the protrusion must be small and recurrent 
postoperatively, or not well supported by a truss, or not readily 
reducible.  To warrant the next higher evaluation (60 percent) the 
hernia protrusion must be large, recurrent, not well supported 
under ordinary conditions, and not readily reducible.  

The veteran's service medical records indicate that he complained 
of pain in the area of the right inguinal ring in October 1999.  
Similar complaints were then expressed in May 2000.  A right 
inguinal hernia was diagnosed during the following month.  In July 
2000, he underwent right inguinal repair without any 
complications.



The veteran underwent a VA physical examination in May 2002.  The 
examiner observed a scar in the right groin area.  The veteran 
indicated that he experiences pain in that area, especially when 
climbing.  The pain, however, did not require any medication.  The 
herniorrhaphy scar in the right groin was noted to be 8 
centimeters in length and 1/4 centimeter in width, and linear in 
nature.  

It was nontender, nonadherent, of normal texture, unelevated, and 
not depressed.  No loss of underlying tissue was observed.  Nor 
was any disfigurement, limitation of function, ulceration, 
breakdown, inflammation, edema, or keloid formation.  The examiner 
concluded that the veteran did not have any inguinal hernia at 
that time.  The diagnosis was postoperative right inguinal hernia; 
resolved.

The veteran underwent treatment at an Air Force base in July 2002.  
He complained of persistent pain in the right groin in the area of 
the herniorrhaphy incision.  He stated that he experienced this 
with normal daily activities.  The examiner observed that the 
herniorrhaphy incision in the right inguinal area was well healed 
and nontender.  

However, the examiner also noted the veteran's complaints of pain 
in the area of the surgical scar when lifting, bending, or stair 
climbing.  He indicated that Motrin alleviated the pain.  Possible 
right inguinal nerve entrapment was 
diagnosed.  No firm clinical findings were made, however, 
regarding recurrence of hernia protrusion.  

Absent evidence of postoperative recurring hernia protrusion not 
well supported by truss or not readily reducible, an increased 
rating is not warranted for the disability at issue.  See 38 
C.F.R. § 4.114, DC 7338.  Since no true hernia protrusion has been 
observed since surgical intervention, the rating schedule 
provisions regarding large and small postoperative, recurrent 
hernia protrusions are academic in this instance.  In effect, the 
10 percent rating currently assigned for the disability at issue 
is the maximum rating currently warranted.

Despite the foregoing, a rating in excess of that currently 
assigned for the veteran's postoperative residuals of a right 
inguinal herniorrhaphy may be granted if it is demonstrated that 
this disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization so as to render 
impractical the application of the regular standards.  See 38 
C.F.R. § 3.321(b)(1) (2003).  

There is no indication that this disability has required frequent 
hospitalization since the veteran's discharge from military 
service.  Nor has any evidence been submitted to indicate that 
this disability has interfered with the veteran's employment.  In 
fact, during his VA physical examination in May 2002, the veteran 
indicated that his employment is sedentary in nature.  

Absent evidence of either marked interference with employment or 
frequent periods of hospitalization, there is no basis to conclude 
that the disability at issue is more severe than contemplated by 
the aforementioned schedular provisions.  Thus, the failure of the 
RO to submit the case for consideration by the Under Secretary for 
Benefits or the Director, Compensation and Pension Service was not 
unreasonable in this case.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 ( 1996).  

The Board finds as to all material issues that the evidence is not 
evenly balanced 
and that the doctrine of resolving doubt in the veteran's favor is 
not for application.  See Ferguson v. Principi, 273 F.3d 1072 
(Fed. Cir. 2001) (the statute, 38 U.S.C.A. § 5107(b), only 
requires that the Board "consider" all the evidence and material 
of record; the benefit of the doubt provision only applies where 
there is an approximate balance of positive and negative 
evidence).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of a right inguinal hernia is denied.


REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or by the CAVC for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and remanding 
where VA failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

The RO has not issued a VCAA notice letter to the veteran in 
connection with the issue of entitlement to a separate evaluation 
for residuals scarring from a right inguinal hernia operation.

The Board notes that when examined by VA in July 2002, the veteran 
was found to have a residual scar from his right inguinal hernia 
surgery.  The RO must address the raise disuse of entitlement to a 
separate evaluation for residual scarring.  In this regard, the RO 
should issue a supplemental statement of the case wherein the 
previous and amended criteria for rating scars have been 
addressed.  Additional examination for residuals scarring is also 
appropriate.

The Board observes that additional due process requirements may be 
applicable as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).


Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits 
Act of 2003, Pub. L. 108-183 ,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  

Such notice should specifically apprise the appellant of the 
evidence and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information, and of the appropriate 
time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the veteran and request that he 
identify all healthcare providers, VA and non-VA, inpatient and 
outpatient, who have treated him for his postoperative right 
inguinal hernia since July 2002.  He should be requested to 
complete and return the appropriate release forms so that VA can 
obtain any identified evidence.  

All identified private treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the VBA AMC should obtain 
all outstanding VA treatment reports.  

All information which is not duplicative of evidence already 
received should be associated with the claims file.

4.  If the VBA AMC is unable to obtain any of the relevant records 
sought, it shall notify the veteran that it has been unable to 
obtain such records by identifying the specific records not 
obtained, explaining the efforts used to obtain those records, and 
describing any further action to be taken with respect to the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA special surgical 
examination of the veteran by an appropriate medical specialist 
including on a fee basis if necessary for the purpose of 
ascertaining the current nature and extent of severity of residual 
scarring associated with postoperative residuals of a right 
inguinal hernia.

The claims file, copies of the previous and amended criteria, 
effective August 30, 2002 for rating scars under 38 C.F.R. § 
4.118, and a separate copy of this remand must be made available 
to and reviewed by the examiner prior and pursuant to conduction 
and completion of the examination(s).  The examiner must annotate 
the examination report(s) that the claims file was in fact made 
available for review in conjunction with the examinations.  Any 
further indicated special studies must be conducted.  

The examiner must address the rating criteria in the assessment of 
the residual scarring from the postoperative right inguinal 
hernia.

6.  Thereafter, the VBA AMC should review the claims file to 
ensure that all of the foregoing requested development has been 
completed.  In particular, the VBA AMC should review the requested 
examination report(s) and required medical opinions to ensure that 
they are responsive to and in complete compliance with the 
directives of this remand and if they are not, the VBA AMC should 
implement corrective procedures.  
The Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the claims file to ensure 
that any other notification and development action required by the 
VCAA, Pub. L. No. 106-475 is completed.  

In particular, the VBA AMC should ensure that the new notification 
requirements and development procedures contained in sections 3 
and 4 of the Act (38 U.S.C. §§ 5102, 5103, 5103A and 5107) are 
fully complied with and satisfied.

7.  After undertaking any further development deemed essential in 
addition to that specified above, the VBA AMC should readjudicate 
the claim of entitlement to a separate evaluation for residual 
scarring associated with the service-connected postoperative right 
inguinal hernia.

If the benefit requested on appeal is not granted to the veteran's 
satisfaction, the VBA AMC should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary of 
the evidence and applicable law and regulations pertinent to the 
claim currently on appeal.  A reasonable period of time for a 
response should be afforded.  
Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until he is notified by the VBA AMC; 
however, the veteran is hereby notified that failure to report for 
any scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim, and may result in a 
denial.  38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



